                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

       Plaintiff

v.                                                Civil Action No.: 20-cv-993

WASTE MANAGEMENT OF
WISCONSIN, INC.,

      Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________


       The United States of America, by authority of the Attorney General of the United States

and through the undersigned attorneys, and acting on behalf of the Administrator of the United

States Environmental Protection Agency (“EPA”), alleges as follows:

                                         Introduction

       1.      This is a civil action brought by the United States against Defendant Waste

Management of Wisconsin, Inc. (“WM”), for injunctive relief and civil penalties pursuant to

Section 3008 of the Solid Waste Disposal Act, also known as the Resource Conservation and

Recovery Act (“RCRA”), 42 U.S.C. § 6928.

       2.      WM owns and operates a municipal solid waste landfill in Franklin, Wisconsin,

known as the Metro Recycling and Disposal Facility (“Metro Landfill”). Since at least 1999, WM

has improperly accepted and disposed of hazardous waste at the Metro Landfill without a permit

and without complying with applicable hazardous waste regulations issued by EPA and the State




            Case 2:20-cv-00993-LA Filed 07/01/20 Page 1 of 10 Document 1
of Wisconsin. More specifically, WM accepted and disposed of electric arc furnace dust

contaminated with chromium, a known human carcinogen, at the Metro Landfill.

                                        Jurisdiction and Venue

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1345,

and 1355 and 42 U.S.C. § 6928(a) and (g).

        4.       Venue is proper in this Court pursuant to 42 U.S.C. § 6928(a) and 28 U.S.C.

§§ 1391 and 1395 because the violations at issue occurred in this judicial district, WM operates in

this judicial district, and the Metro Landfill is located within this judicial district.

                                                Notices

        5.       On July 10, 2013, EPA issued a Notice of Violation (“NOV”) to WM.

        6.       EPA has provided notice of this civil action to the State of Wisconsin as required

by RCRA § 3008(a), 42 U.S.C. § 6928(a).

                                               Authority

        7.       Authority to bring this action is vested in the United States Attorney General by

RCRA § 3008(a), 42 U.S.C. § 6928(a), and by 28 U.S.C. §§ 516 and 519.

                                                 Parties

        8.       The United States is acting through the Attorney General of the United States and

on behalf of the EPA.

        9.       WM is incorporated in the State of Wisconsin and is licensed to do business in

Wisconsin. WM is, and at all relevant times to this action has been, the owner and operator of the

Metro Landfill located at 10712 South 124th Street, Franklin, Wisconsin 53212.

        10.      WM is a “person” as defined by 42 U.S.C. § 6903(15) and Wisconsin

Administrative Code, Natural Resources (“Wis. Admin. Code, NR”), Section 660.10(90).



                                                    2

              Case 2:20-cv-00993-LA Filed 07/01/20 Page 2 of 10 Document 1
       11.      WM is the owner and operator of the Metro Landfill, which is a “facility” within

the meaning of 40 C.F.R. § 260.10 and Wis. Admin. Code, NR, Section 660.10(43).

                              Statutory and Regulatory Background

       RCRA Enforcement

       12.      RCRA establishes, among other things, a comprehensive “cradle-to-grave”

regulatory program for the management and disposal of solid and hazardous waste that is

administered by the EPA and the states.

       13.      Subchapter III of RCRA, 42 U.S.C. §§ 6921-40 (commonly known as “Subtitle

C”), requires EPA to issue regulations that establish permitting and performance standards

applicable to facilities that generate, transport, treat, store, or dispose of hazardous wastes.

Together, Subtitle C and its implementing regulations, which are codified at 40 C.F.R. Parts 260

through 279, comprise EPA’s RCRA hazardous waste program.

       14.      Pursuant to Section 3006 of RCRA, 42 U.S.C. § 6926, the Administrator of EPA

may authorize a state to administer the RCRA hazardous waste program in lieu of the federal

program when the Administrator finds that the state program meets certain conditions. Any

violation of regulations promulgated pursuant to Subtitle C or any state provision authorized

pursuant to Section 3006 of RCRA constitutes a violation of RCRA, subject to the assessment of

civil penalties and injunctive relief as provided in Section 3008 of RCRA, 42 U.S.C. § 6928.

       15.      The Administrator of EPA granted the State of Wisconsin final authorization to

administer a state hazardous waste program in lieu of the federal government’s hazardous waste

program effective January 31, 1986. See 51 Fed. Reg. 3783 (January 31, 1986).

       16.      The State of Wisconsin, through its Department of Natural Resources (“DNR”),

has adopted regulations governing hazardous waste.       These regulations are codified in the



                                                3

             Case 2:20-cv-00993-LA Filed 07/01/20 Page 3 of 10 Document 1
Wisconsin Administrative Code, Department of Natural Resources, Chapters 660 through 679.

Unless otherwise specified, DNR has adopted and incorporated into its hazardous waste

regulations all the federal regulations cited in this complaint.

       17.      Notwithstanding EPA’s authorization of Wisconsin’s hazardous waste program,

Section 3008 of RCRA, 42 U.S.C. § 3008(a), provides for federal enforcement of RCRA and the

implementing regulations adopted by EPA and DNR.

       18.      Pursuant to RCRA and the Federal Civil Penalties Inflation Adjustment Act of

1990, as amended by the Debt Collection Improvement Act of 1996 and the Federal Civil Penalties

Inflation Adjustment Act Improvements Act of 2015, 28 U.S.C. § 2461 note: Pub. Law No. 114-

74, § 701, 129 Stat. 39 (2015), RCRA statutory penalties have been adjusted for inflation through

40 C.F.R. § 19.4. The applicable penalties are:

                   $32,500 per day per violation for violations occurring from March 16, 2004
                    through January 12, 2009;

                   $37,500 per day per violation for violations occurring from January 13, 2009
                    through November 2, 2015; and

                   $72,718 per day per violation for violations occurring after November 2,
                    2015.

       RCRA Regulation of Hazardous Waste Disposal

       19.      Under the RCRA hazardous waste program, hazardous waste is defined as, inter

alia, a solid waste that exhibits any of the characteristics of hazardous waste identified in Subpart

C of 40 C.F.R. Part 261.

       20.      Subject to certain exceptions not applicable here, a solid waste is any discarded

material. See 40 C.F.R. § 261.2(a)(1). A material is discarded if, for example, it has been

abandoned by being disposed of. Id. at § 261.2(b)(1).



                                                  4

             Case 2:20-cv-00993-LA Filed 07/01/20 Page 4 of 10 Document 1
       21.      A solid waste exhibits the “characteristic of toxicity,” and therefore constitutes a

hazardous waste, if it contains any of the contaminants listed in 40 C.F.R. § 261.24 at or above the

concentrations specified in that regulation.

       22.      As relevant here, 40 C.F.R. § 261.24 provides that a solid waste constitutes a

hazardous waste if the chromium in the waste, using the Toxicity Characteristic Leaching

Procedure test method, exceeds a concentration of five milligrams per liter (5.0 mg/L). Such

chromium-contaminated hazardous waste has been assigned EPA hazardous waste number D007.

       23.      Hazardous wastes such as chromium-contaminated hazardous wastes are subject to

extensive regulation pursuant to RCRA and the EPA and DNR’s implementing regulations.

       24.      Subject to certain exceptions not applicable here, RCRA prohibits the disposal of

chromium-contaminated hazardous waste in land. See 40 C.F.R. § 268.34(a); Wis. Admin. Code,

NR § 668.34(1).

       25.      RCRA also prohibits any person from operating any facility that treats, stores, or

disposes of hazardous waste, including chromium-contaminated hazardous waste, except in

accordance with a permit. 42 U.S.C. § 6925(a); 40 C.F.R. § 270.1(c); Wis. Admin. Code, NR

§ 670.001(3).

       26.      In addition, even if a person obtains a permit, the person obtaining the permit to

treat, store, or dispose of hazardous waste must thereafter comply with the requirements of the

permit, including minimum technology requirements, operational requirements, groundwater

monitoring requirements, and closure requirements.




                                                 5

             Case 2:20-cv-00993-LA Filed 07/01/20 Page 5 of 10 Document 1
                                        General Allegations

       27.      At all times relevant to this action, WM’s Metro Landfill accepted several forms of

industrial waste from a steel casting foundry, the Maynard Steel Casting Company (“Maynard

Steel”), located in Milwaukee, Wisconsin.

       28.      As part of its steel casting operations, Maynard Steel operates four electric arc

furnaces (“EAFs”) to melt scrap steel into molten form. The EAFs are each equipped with

pollution control systems that are designed to filter out and capture particulate matter in the

emissions. Maynard Steel then transported this particulate matter, known as EAF baghouse dust,

to WM for disposal.

       29.      Laboratory testing conducted in October 2009, and testing thereafter, showed that

Maynard Steel’s EAFs produced dust containing the chemical elements barium, cadmium, and

chromium. All three elements are identified as hazardous constituents in the RCRA implementing

regulations, 40 C.F.R. Part 261, Appendix VIII. Analysis of the EAF baghouse dust from each of

the four EAFs revealed levels of chromium greater than 5 mg/L. Therefore, the EAF baghouse

dust is a hazardous waste under Wis. Admin. Code NR § 661.24 and 40 C.F.R. § 261.24.

       30.      Chromium is a known human carcinogen. In addition, workplace exposure to

chromium may cause lung cancer and damage to the nose, throat, lungs, eyes, and skin.

       31.      Upon information and belief, and based on Maynard Steel’s production processes,

the dust produced by Maynard Steel’s EAFs exceeded the regulatory level of 5 mg/L for several

years prior to the October 2009 testing.

       32.      WM’s Metro Landfill is licensed by the Wisconsin DNR to accept non-hazardous

commercial and industrial wastes for disposal, but the WM Metro Landfill does not have a license

or permit authorizing it to treat, store or dispose of hazardous waste.


                                                  6

             Case 2:20-cv-00993-LA Filed 07/01/20 Page 6 of 10 Document 1
       33.      From approximately 1999 through 2009, WM accepted hundreds of tons of

hazardous EAF baghouse dust in over 100 shipments from Maynard Steel. WM then disposed of

the dust throughout various locations within the Metro Landfill.

       34.      During the timeframe that WM accepted Maynard Steel’s foundry waste, which

included EAF baghouse dust and other forms of foundry waste, WM was required to comply with

the terms of a written Special Waste Management Program plan (the “plan”) developed by WM to

satisfy the requirements of Wis. Admin. Code, NR § 506.09 (concerning waste characterization).

The plan required review and analysis, including analytical testing, of “special wastes” covered by

the plan every five years. The special wastes covered by WM’s plan included foundry wastes such

as those generated by Maynard Steel.

       35.      Maynard Steel engaged in multiple processes at its plant, and each of these

processes generated separate wastes. Contrary to the terms of the plan, WM failed to identify and

characterize separately the multiple special waste streams that WM accepted for disposal from

Maynard Steel.

       36.      Instead, WM erroneously treated all of the special waste it accepted from Maynard

Steel as a single special waste. WM thus failed to perform any specific analysis, including any

analytical testing, of Maynard Steel’s EAF baghouse dust at any time since 1990.

       37.      In 2006, moreover, WM granted Maynard Steel a variance from the plan’s

analytical testing requirement based on the unsubstantiated and erroneous conclusion that the

special waste from Maynard Steel had “been tested numerous times,” there had been “no changes

to the process” and that “no testing is necessary.” As a result, hundreds of tons of hazardous waste

continued to flow unabated into the Metro Landfill until the end of 2009.




                                                 7

             Case 2:20-cv-00993-LA Filed 07/01/20 Page 7 of 10 Document 1
                Claims for Relief (Illegal Storage and Disposal of Hazardous Waste)

       38.      Paragraphs 1-37 of this Complaint are re-alleged and incorporated by reference.

       39.      RCRA § 3005(a), 42 U.S.C. § 6925(a), and 40 C.F.R § 270.1 (c) prohibit the

treatment, storage, or disposal of hazardous waste by any person who does not have a hazardous

waste permit.

       40.      Wis. Admin. Code NR § 670.001(2) further prohibits the treatment, storage, or

disposal of hazardous waste by any person who has not applied for and received a hazardous waste

license. Wis. Admin. Code NR § 670.001(3) requires owners and operators of hazardous waste

management units to have licenses during the active life of a hazardous waste management unit.

       41.      On at least the following dates, the Defendant improperly disposed of and stored at

WM’s Metro Landfill hazardous waste generated by Maynard Steel EAFs, without having applied

for or received a hazardous waste license or permit, in violation of Wis. Admin. Code NR §§

670.001(2) and (3), RCRA § 3005(a), 42 U.S.C. § 6925(a), and 40 C.F.R. § 270.1(c):

                       Date of Initial
     Claim No                                             Description of Waste
                         Disposal
                                             Approximately 16 tons of dust in bags from
        1          May 1, 2009
                                             Maynard Steel EAFs and other operations
                                             Approximately 14 tons of dust in bags from
        2          May 13, 2009
                                             Maynard Steel EAFs and other operations
                                             Approximately 14 tons of dust in bags from
        3          June 10, 2009
                                             Maynard Steel EAFs and other operations
                                             Approximately 15 tons of dust in bags from
        4          July 6, 2009
                                             Maynard Steel EAFs and other operations
        5          July 22, 2009             Approximately 7.5 tons of dust from EAF No. 7
                                             Approximately 17 tons of dust in bags from
        6          August 6, 2009
                                             Maynard Steel EAFs and other operations
                                             Approximately 11.5 tons of dust in bags from
        7          September 16, 2009
                                             Maynard Steel EAFs and other operations
                                             Approximately 10.5 tons of dust in bags from
        8          September 30, 2009
                                             Maynard Steel EAFs and other operations
                                             Approximately 14 tons of dust in bags from
        9          October 22, 2009
                                             Maynard Steel EAFs and other operations

                                                 8

             Case 2:20-cv-00993-LA Filed 07/01/20 Page 8 of 10 Document 1
                       Date of Initial
     Claim No                                             Description of Waste
                         Disposal
                                             Approximately 14 tons of dust in bags from
        10        November 10, 2009
                                             Maynard Steel EAFs and other operations


       42.      Upon information and belief, on additional days, the Defendant received and

improperly stored and disposed of at WM’s Metro Landfill hazardous waste generated by Maynard

Steel, without having applied for or received a hazardous waste license or permit, in violation of

Wis. Admin. Code NR §§ 670.001(2) and (3), RCRA § 3005(a), 42 U.S.C. § 6925(a), and 40

C.F.R. § 270.1(c).

       43.      All of the hazardous waste referenced in this complaint remains at the Metro

Landfill and continues to be stored there improperly. The environmental harm from the disposal

and storage continues to this day.

       44.      As provided in RCRA § 3008(g), 42 U.S.C. § 6928(g), the violations in this claim

subject Defendant to injunctive relief and civil penalties in the amounts set forth in Paragraph 18.




                                                 9

             Case 2:20-cv-00993-LA Filed 07/01/20 Page 9 of 10 Document 1
                                     PRAYER FOR RELIEF

       WHEREFORE, based upon the allegations set forth above, the United States requests that

this Court:

       1.      Order such injunctive relief as is necessary to compel Defendant to comply with

the RCRA, 42 U.S.C. § 6901 et seq., its implementing regulations, and any permits issued to the

Defendant pursuant to the statute;

       2.      Assess a civil penalty against Defendant for each day of each separate violation of

the RCRA;

       3.      Award Plaintiff its costs of this action; and,

       4.      Grant such other relief as the Court deems just and proper.

       Dated this 1st day of July, 2020.

                                                      Respectfully submitted,

                                                      KAREN S. DWORKIN
                                                      Deputy Section Chief
                                                      Environmental Enforcement Section
                                                      Environment & Natural Resources Division

                                                      MATTHEW D. KRUEGER
                                                      United States Attorney
                                                      Eastern District of Wisconsin

                                              By:      s/ Chris R. Larsen
                                                      CHRIS R. LARSEN
                                                      Wisconsin State Bar No. 1005336
                                                      MICHAEL A. CARTER
                                                      State Bar No. 1090041
                                                      Assistant United States Attorneys
                                                      517 East Wisconsin Avenue
                                                      Milwaukee, WI 53202
                                                      (414) 297-1400
OF COUNSEL: Mary T. McAuliffe
            Associate Regional Counsel
            United States Environmental
            Protection Agency, Region 5


                                                 10

            Case 2:20-cv-00993-LA Filed 07/01/20 Page 10 of 10 Document 1
JS 44 (Rev. 08/18)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
Place an “X” in the appropriate box (required):             Green Bay Division               Milwaukee Division
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                   Waste Management of Wisconsin, Inc.


   (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant                Milwaukee
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
AUSAs Chris R. Larsen and Michael Carter, 517 East Wisconsin                                             Michelle Gale, Senior Legal Counsel, 720 East Butterfield Road,
Avenue, Milwaukee, WI 53202                                                                              Lombard, IL 60148; Jennifer Nijman, Nijman Franzetti LLP, 10 S.
                                                                                                         LaSalle St, Suite 3600, Chicago, IL 60603.
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                              and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                     PTF         DEF                                             PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State           1               1     Incorporated or Principal Place          4       4
                                                                                                                                                          of Business In This State

  2    U.S. Government                 4   Diversity                                              Citizen of Another State             2          2     Incorporated and Principal Place            5        5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                  Citizen or Subject of a              3          3     Foreign Nation                              6        6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                               FORFEITURE/PENALTY                          BANKRUPTCY                      OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure              422 Appeal 28 USC 158               375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881            423 Withdrawal                      376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability          690 Other                                 28 USC 157                          3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                     410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights                      430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                          450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated            460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                       New Drug Application            470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                           Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        SOCIAL SECURITY                     480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards              861 HIA (1395ff)                    485 Telephone Consumer
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                               862 Black Lung (923)                    Protection Act
  190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                  863 DIWC/DIWW (405(g))              490 Cable/Sat TV
  195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                         864 SSID Title XVI                  850 Securities/Commodities/
  196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                 865 RSI (405(g))                        Exchange
                                      362 Personal Injury -               Product Liability          751 Family and Medical                                                    890 Other Statutory Actions
                                          Medical Malpractice                                            Leave Act                                                             891 Agricultural Acts
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation            FEDERAL TAX SUITS                   893 Environmental Matters
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement               870 Taxes (U.S. Plaintiff           895 Freedom of Information
  220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act                    or Defendant)                      Act
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                871 IRS—Third Party                 896 Arbitration
  240 Torts to Land                   443 Housing/                        Sentence                                                              26 USC 7609                    899 Administrative Procedure
  245 Tort Product Liability              Accommodations              530 General                                                                                                  Act/Review or Appeal of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                                                               Agency Decision
                                          Employment                  Other:                         462 Naturalization Application                                            950 Constitutionality of
                                      446 Amer. w/Disabilities -      540 Mandamus & Other           - Other Immigration
                                                                                                     465                                                                           State Statutes
                                          Other                       550 Civil Rights                   Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
  1 Original            2 Removed from                      3      Remanded from               4 Reinstated or              5 Transferred from             6 Multidistrict                 8 Multidistrict
     Proceeding            State Court                             Appellate Court               Reopened                     Another District               Litigation - Transfer           Litigation -
                                                                                                                              (specify)                                                      Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                        42 U.S.C. 6928(a) and 28 U.S.C. 516 and 519
VI. CAUSE OF ACTION
                                       Brief description of cause:
                                        Improper receipt and disposal of hazardous waste.
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:               Yes         No
VIII. RELATED CASE(S)
      IF ANY                               (See instructions):
                                                                    JUDGE                                                                  DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
07/01/2020                                                            s/ Chris R. Larsen
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT               APPLYING IFP            JUDGE           MAG. JUDGE
                                   Case 2:20-cv-00993-LA   Filed 07/01/20 Page  1 of 2 Document 1-1
               Print                               Save As...                                                                                                                     Reset
JS 44 Reverse (Rev. 08/18)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                             Case 2:20-cv-00993-LA Filed 07/01/20 Page 2 of 2 Document 1-1
